                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES,
                                                            No. 2:17-cr-191 (WJM)
        V.
                                                                   OPINION
 JERMAINE MASON.


WILLIAM J. MARTINI, U.S.D.J.

       This matter is before the Court upon pro se Defendant Jermaine Mason’s
(“Defendant”) renewed application for compassionate release and a reduction in sentence
under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), based on his family circumstances.
ECF No. 32. Defendant requests he be released and his sentence be reduced so that he may
be present for his seventeen-year-old son while his son’s mother recovers in the hospital
from Covid-19 complications. Id.; ECF No. 26 at 1. Because Defendant proceeds prose
on his application, the Court construes his submissions liberally. Higgs e. Att y Gen., 655
F.3d 333, 339 (3d Cir. 2011). Due to the brevity of his application, however, the Court did
not Order the Govermnent to respond. F or the reasons explained below, Defendant’s
application is DENIED.

       I.     BACKGROUND

        Defendant is a forty-four-year-old imnate at Federal Correctional Institution
Schuylkill (“FCI Schuylkill”) in Minersville, Pennsylvania. On May 23, 2017, Defendant
pleaded guilty before the Court to an Information charging him with five counts of bank
robbery by force or violence in violation of 12 U.S.C. § 2113(a). ECF No. 12. On
November 28, 2017, the Court sentenced Defendant to sixty-five months of imprisonment
to be followed by three years of supervised released. ECF No. 18. The sentence fell within
the recommended federal sentencing guidelines range of fifly-seven to seventy-one months
of imprisonment based on Defendant’s offense level and criminal history. He is projected
to be released in one year, on July 10, 2022. ECF No. 22 at 2.

       II.    DEFENDANT’S INITIAL AND RENEWED APPLICATIONS FOR
              COMPASSIONATE RELEASE

       Defendant filed his initial application for compassionate release based on his family
circumstances on March 4, 2021. ECF No. 26. In that submission, Defendant stated that
his son’s mother had been hospitalized with Covid-19 and was on a ventilator in the
intensive care unit (“ICU”) at Beth Israel Hospital in Newark, New Jersey. ECF No. 26 at

                                             1
1. Defendant did not identify his son’s age but stated that his son was home alone and that
he had limited opportunities to call and check on him due to Covid-19 protocol at FCI
Schuylkill. Id. Defendant later provided the Court with a letter dated February 26, 2021,
from Newark Beth Israel Medical Center confirming that his son’s mother was admitted to
the facility’s ICU for care and treatment. Without addressing the merits, the Court denied
Defendant’s application on March 16, 2021 based on his failure to first exhaust the
administrative remedies available within the Bureau of Prisons (“BOP”), as required under
 18 U.S.C. § 3582(c)(l)(A). Order, ECF No. 31. The denial was without prejudice to
Defendant’s right to refile his application after satisfying the exhaustion requirement. Id.
at2.

        On March 18, 2021, Defendant submitted an administrative request for
compassionate release based on his family circumstances to the Warden at FCI Schuylkill.
ECF No. 32 at 2-3. The Warden denied the request on April 9, 2021 based on Defendant’s
failure to provide BOP with proof that his son’s mother was terminally ill or incapacitated;
that she was the only available caregiver for their son; that he was the father of their son;
and that his housing situation and financial means were secure enough that he could care
for their son immediately upon his release.’ Id.

        Following the Warden’s denial, Defendant filed the present renewed application for
compassionate release on May 26, 2021. ECF No. 32. In this submission, the Court learns
that his son is seventeen years old and that his son’s mother remains in the hospital and
must learn how to walk again. ECF No. 32 at 1-2. Defendant states that upon his release,
he will live with his girlfriend in Newark, New Jersey, and will apply for a job at Beth
Israel hospital through a work program designed for former imnates. Id. at 1.

        III.    DISCUSSION

        Under the First Step Act, the Court may grant a defendant’s motion for
compassionate release or a reduction in sentence if the defendant shows that (1) he has
exhausted all administrative remedies prior to seeking judicial review; (2) compelling and
extraordinary reasons exist to justify such release; and (3) the applicable sentencing factors
set forth in 18 U.S.C. § 3553(a) weigh in favor ofrelease. 18 U.S.C. § 3582(c)(1)(A).

  As one District Court in this Circuit has noted, “[w]hen the BOP considers compassionate release requests
on these grounds, it goes to great lengths to evaluate a defendant’s ability to provide care.” United States
v. Dawkins, No. 08-412, 2021 WL 1946662, at *3, n.7 (W.D. Pa. May 14, 2021). The BOP Program
Statement No. 5050.50 to which the Warden cites in his denial letter provides general guidance on how the
BOP should assess an inmate’s request for release to care for his or her child. BOP Program Statement
5050.50, Compassionate Release/Reduction in Sentence: Procedures for Implementation of 1$ U.S.C. §
3582 and 4205(g) (“BOP Program Statement 5050.50”). at 7 (Jan. 17, 2019), available at
https://www.bop.gov/policy/progstat/5050 050 EN.pdf. “The ‘best interest of the child’ is a principal
consideration.” Dawkins, 2021 WL 1946662, at *3, n.7. As a result, the BOP’s review process is rigorous
and requires a defendant to provide a “robust record” of information and documentation on his or her family
circumstances. Id.; see BOP Program Statement 5050.50 at 7-9.

                                                     2
                 A. Exhaustion of Administrative Remedies

       Defendant filed the present application after submitting an administrative request
for compassionate release to the Warden and receiving a formal denial of that request. ECF
No. 32 at 2-3. Defendant has exhausted his administrative remedies pursuant to 18 U.s.c.
§ 3582(c)(l)(A) and his renewed application for compassionate release is properly before
the Court for consideration on the merits. United States v. Raia, 954 F.3d 594, 597 (3d
Cir. 2020).

                 B. Whether Compelling and Extraordinary Reasons Exist

       The United States Sentencing Commission’s Policy Statement addressing the
reduction of a defendant’s sentence, which provides useful guidance for the Court in
assessing the Defendant’s eligibility for compassionate release, enumerates several non-
exhaustive considerations that may support a finding of “compelling and extraordinary”
reasons sufficient to warrant such reduction, including, as relevant here, “[t]he death or
incapacitation of the caregiver of the defendant’s minor child or minor children.” U.S.S.G.
§ lB 1.13, Application Note 1 (C)(i).
        Even construing his application liberally, Defendant fails to provide critical
information and corroborating evidence from which the Court can conclude compelling
and extraordinary reasons exist to justify his release. F or instance, Defendant’s son is
seventeen years old and is still considered a minor. But Defendant has not offered any
details as to where his son has been living throughout this time, with whom he has been
living, and whether he will be able to live with Defendant at Defendant’s girlfriend’s
address if Defendant is released.2 Indeed, Defendant has presented no information about
his son’s daily life or need for care during this time.

        As for his son’s mother, Defendant has described the incredibly serious and
challenging state of her health. She allegedly suffered such severe and debilitating

2
  The Court notes that some District Courts in this Circuit read the Policy Statement as requiring a defendant
to show that he or she is the on/v available caregiver for his or her child(ren), while other District Courts in
this Circuit decline to read the Policy Statement in this way, instead finding that the “only available
caregiver” language applies solely to the Policy Statement’s subsection addressing “[t]he incapacitation of
the defendant’s spouse or registered partner.” Compare United States v. MatikLowerp, No. 12-0298 (ES),
2021 WL 1851903, at *2 (D.N.J. May 7, 2021) (stating that “certain family circumstances exist where the
defendant would be the only available caregiver for his or her minor child, spouse, or registered partner”);
United States v. Crttz-Rivera, No. 11-43, 2020 WL 5993352, at *7 (E.D. Pa. Oct. 9, 2020) (finding the
defendant failed to prove he would be the only available caregiver for his child in the event that his wife
was incapacitated); with Dawkins, 2021 WL 1946662, at *3, n.6 (W.D. Pa. May 14, 2021) (rejecting the
“only available caregiver” requirement as it pertains to the Policy Statement’s language on “[t]he death or
incapacitation of the caregiver of the defendant’s minor child or minor children.”).


                                                       3
symptoms from Covid- 19 that she was hospitalized in February of 2021, placed on a
ventilator, cared for in the ICU, and must now releam how to walk. ECf No. 26 at 1; ECF
No. 32 at 1. At the time Defendant filed his renewed application for compassionate release
at the end of May of 2021, she was allegedly still in the hospital. ECF No. 32 at 1. Other
than the single letter from the hospital confirming she was being treated in the ICU in
February, however, the Court has no other information or evidence to substantiate
Defendant’s statements about her health. Thus, for the same reasons the Warden denied
Defendant’s administrative request for compassionate release, the Court must deny
Defendant’s present application for failing to adequately demonstrate the existence of
extraordinary and compelling reasons justifying his release.

              C. Applicable is u.s.c.    § 3553(a)   factors

        Even if Defendant demonstrated that extraordinary and compelling reasons did
exist, the Court may still deny compassionate release if it determines that the reduction in
sentence would be inconsistent with the applicable sentencing factors under 18 U.S.C. §
3553(a). United States v. Fawlowski, 967 f.3d 327, 330 (3d Cir. 2020). The factors the
Court considers include but are not limited to: the nature and circumstances of the
underlying offense; the history and characteristics of the Defendant; the need for the
sentence imposed to reflect the seriousness of the offense, promote respect for the law,
provide just punishment, afford adequate deterrence, and protect the public from further
crimes of the Defendant; and the need to avoid unwarranted sentence disparities. 18 U.S.C.
§ 3553(a). These factors, which the Court considered at the time of Defendant’s sentencing
to impose a sentence that was sufficient but not greater than necessary, weigh against a
reduction in Defendant’s sentence.

       Defendant is forty-four years old with a criminal history that includes back-to-back
convictions for bank robbery by force or violence. Defendant previously robbed eight
banks between July of 2006 and January of 2007. He pleaded guilty to one count of bank
robbery by force or violence in violation of 18 U.S.C. § 2 113(a), and was sentenced on
August 15, 2008, by United States District Judge Joseph E. Irenas to 120 months of
imprisonment and three years of supervised release. Defendant was released from custody
on January 13, 2016 and in October and November of 2016, while on supervised release,
Defendant committed the five bank robberies underlying the present criminal matter. He
also failed to report to his United States Probation Officer and absconded from supervised
release, such that his whereabouts were unknown. An arrest warrant issued for his
probation violations, and Defendant was eventually arrested on february 24, 2017. He has
remained in custody and is projected to be released in approximately one year, in July of
2022.

       Given the serious nature of Defendant’s repeated offenses and his blatant disregard
for the terms of his prior supervised release period, a reduction in Defendant’s sentence
now would undoubtedly undermine the need to promote respect for the law, provide just

                                             4
punishment, afford adequate deterrence, and protect the public from any further crimes by
Defendant. The Court can appreciate that Defendant wishes to be present for his son during
an incredibly challenging time as his son’s mother recovers in the hospital, but Defendant
had the opportunity to be present for his son and remain so in January of 2016 when he
was released from custody. Defendant squandered that opportunity by proceeding to
commit the same offenses for which he had just completed serving a ten-year tenn of
imprisonment. Consequently, the Court finds that a reduction in Defendant’s sentence is
inconsistent with the 1$ U.S.C. § 3553(a) sentencing factors, which do not weigh in favor
of his release. The Court will deny his motion.

      IV.    CONCLUSION

       For the foregoing reasons, Defendant’s application for compassionate release and a
reduction in sentence under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), ECF No. 32, is
DENIED.

        An appropriate Order shall follow.



                                             A’.MI,U.$.D.J.

Date: June 17, 2021




                                             5
